131 F.3d 149
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Rob NITE, Defendant-Appellant.
No. 96-30303.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 17, 1997.**Decided Nov. 19, 1997.

MEMORANDUM*
Appeal from the United States District Court for the District of Montana Charles C. Lovell, District Judge, Presiding
Before:  HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
Rob Nite, a federal prisoner, appeals pro se his conviction for wire fraud in violation of 18 U.S.C. § 1343, and conspiracy to commit wire fraud in violation of 18 U.S.C. § 371.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


2
All of the claims raised by Nite lack support in the record, in our case law, or in both.  The record as a whole conclusively demonstrates that Nite was "fairly tried and that the evidence of guilt was substantial."   See Riley v. United States, 411 F.2d 1146, 1153 (9th Cir.1969).1


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Nite's motion to expedite bail pending appeal is denied